PITTMAN, Judge,
concurring in part and concurring in the result.
I concur in the result to reverse the circuit court’s judgment, and I concur in the main opinion except to the extent that it concludes that a failure of an administrative agency to apply the common-law rule of repose in an appropriate case is not an “error of law” that can be corrected via reversal of the agency’s decision in a judicial-review proceeding under the authority of Ala.Code 1975, § 41-22-20(k)(5). I am persuaded that reversal in this case is proper, however, based upon the apparent alternative rationale suggested in the main opinion that agencies of the state should, in certain circumstances, be entitled to avoid any effect that the rule of repose might otherwise have when such agencies are seeking to address violations of laws designed to protect the public welfare, and especially when, as in this case, those agencies act in a prompt manner upon first receiving notice of a violation of those laws.
THOMAS, J., concurs.